Citation Nr: 0307954	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  93-03 681	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation greater than 10 percent for any 
period since December 2, 1989, the effective date of service 
connection for hydrocephalus status post placement of a right 
frontal ventriculoperitoneal shunt.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from September 21 to December 
1, 1989.

In January 1990, he claimed service connection for 
hydrocephalus.  This case came to the Board of Veterans' 
Appeals (Board), initially, from an August 1990 decision by 
the New Orleans, Louisiana, Regional Office (RO) that denied 
the claim.  An April 1992 Board decision granted it, and a 
May 1992 RO decision assigned a 10 percent evaluation, 
effective December 2, 1989, the day after the veteran's 
separation from service, but he disagreed with the evaluation 
assigned.

The veteran testified at a February 1993 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.

The Board remanded the case in January 1995, December 1996, 
February 1998, and April 1999, and it is again before the 
Board for adjudication.


FINDINGS OF FACT

The veteran had hydrocephalus in service and underwent 
placement of a right frontal ventriculoperitoneal shunt, and 
postservice residuals have consisted of purely subjective 
symptoms.


CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 
percent for hydrocephalus status post placement of a right 
frontal ventriculoperitoneal shunt, for any period since 
December 2, 1989, the effective date for service connection, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 4.3, 
4.7, 4.10, 4.124a, and Diagnostic Code (DC) 8045 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the course 
of this appeal.  VCAA prescribes VA duties to notify the 
claimant of the evidence needed to substantiate a claim, of 
the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA duties to help a claimant obtain relevant 
evidence.  VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, and VA duties pursuant 
thereto are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

In this case, the May 1992 RO decision explained the 
rationale for the assignment of a 10 percent, but not higher, 
evaluation, and an October 1992 Statement of the Case 
reiterated that rationale and explained the applicable law.  
In 1995, 1996, 1998, and 1999, the Board remanded the case to 
develop evidence to substantiate the claim for a higher 
evaluation.  In a May 2001 letter, the RO explained the 
provisions of VCAA and solicited from the veteran, and 
offered VA help in obtaining, additional evidence to 
substantiate the claim.  The evidence of record includes the 
veteran's service medical records, transcripts of his and his 
father's testimony at December 1991 and February 1993 Board 
hearings, statements from the veteran, and VA examination 
reports.  Conspicuous in its absence, in spite of repeated RO 
requests made to the veteran, is medical evidence of 
postservice treatment.  Finally, in a February 2003 letter, 
the RO advised the veteran that his case was being sent to 
the Board, and invited him to submit any additional evidence 
he had directly to the Board, but he has not responded to 
that letter.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the veteran of 
additional evidence he should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA, and turns now to the 
evidence of record and an analysis of the merits of the 
claim.

The veteran's service medical records show that, beginning in 
October 1989, he complained of a frontal/bitemporal headache, 
occasional nausea and vomiting, and diplopia.  He was 
hospitalized, and ophthalmologic examination showed bilateral 
blurred disc margins, obvious disconjugate gaze, and 
bilateral partial sixth nerve palsy.  Computerized tomography 
of the head showed ventriculomegaly, and the diagnosis was 
noncommunicating hydrocephalus.  There was no evidence of 
tumor in the area of the aqueduct of Sylvius, so 
hydrocephalus was attributed to congenital stenosis of the 
aqueduct.  In November 1989, the veteran underwent placement 
of a right frontal ventriculoperitoneal shunt.  He did well 
after surgery, and disconjugate gaze improved significantly 
with only slight diplopia in extreme lateral gaze at the time 
of discharge.  However, medical and physical evaluation 
boards deemed him unfit for service and he was separated on 
December 1, 1989.

At a February 1990 VA ophthalmologic examination, the veteran 
reported diplopia in very bright light, but gave no history 
of headache.  On examination, there was bilateral nystagmus 
with extreme lateral gaze, but visual fields were normal, and 
there was no papilledema.

At a March 1990 VA neurologic examination, the veteran 
reported occasional pain in the right periorbital region, but 
denied focal neurologic and visual symptoms and examination 
failed to reveal evidence of either.  Computerized tomography 
revealed the shunt but no ventricular enlargement or other 
significant lesion.  The neurologic examination was described 
as essentially benign.

At a February 1993 hearing convened by the undersigned, the 
veteran testified that he occasionally had headaches, blurred 
or double vision, and neck pain at the surgical site, but had 
not had any medical treatment for his symptoms.

In a March 1995 letter, the RO asked the veteran, pursuant to 
the January 1995 Board remand, to identify any medical care 
he had had and, in a June 1995 response, he said he had not 
had any.
At August 1995 VA examinations, the veteran complained of 
occasional diplopia, but he denied other eye disorders and 
there was no nystagmus on examination.  He complained of 
headaches, without typical migraine, but denied seizures, 
syncope, loss of consciousness, speech impairment, dysphagia, 
and incontinence.  His mood was described as depressed, and 
affect was dysthymic, but cognitive impairment was not noted 
on examination, and a psychiatric disorder was not diagnosed.  
Examiners suggested neuropsychological testing, neurologic 
examination, and computerized tomography to better evaluate 
the veteran's condition.

The veteran failed to report for VA neurologic and 
psychiatric examinations scheduled in March 1996.

In a December 1996 letter to his Louisiana address of record, 
the RO asked the veteran, pursuant to the Board remand issued 
earlier that month, to identify any medical care he had had.  
There is no response of record, but the Board notes that a 
March 1997 RO letter was addressed to him in Mississippi.

In spite of the veteran's apparent relocation, he reported 
for an April 1997 VA ophthalmologic examination.  There he 
reported occasional dizziness, but denied diplopia.  
Examination and testing failed to reveal diplopia, nystagmus, 
or visual field deficit, and fundoscopic examination was 
normal.  The conclusion was a normal eye examination.

At an April 1997 VA neurologic examination, the veteran 
complained of right-sided headache, nausea, photophobia, 
numbness of the right side of the face and right hand, neck 
pain, occasional diplopia, and problems with balance and 
gait.  On examination, he was oriented, cranial nerves II-XII 
were intact, motor examination was normal throughout, plantar 
response was flexor bilaterally, sensation was intact, gait 
and station were within normal limits though slight ataxia 
was noted on tandem gate, and cerebellar examination was 
remarkable for minimal-to-mild bilateral dysmetria on heel-
to-shin test.  The examiner noted that February 1996 
computerized tomography showed the shunt in place with some 
"collapse" of the right lateral ventricle.

At an April 1997 VA psychiatric examination, the veteran 
complained of daily headache, nausea, and stiff neck, and 
less frequent chest pain, stomach pain, and numbness of the 
fingers and face.  He also complained of initial insomnia, 
some short-term memory impairment, and labile mood with 
spells of crying two or three times per week and rage three 
or four times per month.  He said he last worked in 1995 and, 
currently, stayed home with his children.  He said he saw a 
psychiatrist for six months in 1995, but did not take 
psychotropic medication.  On examination, he was oriented, 
verbal, and alert, but affect was depressed, he said he 
sometimes thought of hurting himself or others, and 
concentration and judgment seemed impaired.  The diagnosis 
was major depressive disorder.

At April 1997 VA psychological testing and evaluation, the 
veteran complained of headaches, numbness, and some 
perceptual and emotional disturbances.  He said he and his 
wife separated for a while in 1995 and had some marital 
counseling by a psychologist.  On testing, there was a 
suggestion of some cognitive inefficiency, but the examiner 
noted that motivation, or lack thereof, may have played a 
role in that result.  There was no evidence of central 
nervous system dysfunction.  On the Minnesota Multiphasic 
Personality Inventory, Second Edition (MMPI2), and on the 
Millon Clinical Multiaxial Inventory, Second Edition (MCMI2), 
the veteran's responses suggested that he was "faking bad," 
or trying to portray himself as being sicker than he really 
was.  Thus, the examiner opined that the veteran's 
psychological symptoms and complaints were of questionable 
validity.  Diagnoses included a possible cognitive disorder 
with a chronic adjustment disorder, or malingering.

In a March 1998 letter, the RO asked the veteran, pursuant to 
the February 1998 Board remand, to identify any medical care 
he had had, but he did not respond, nor did he report for VA 
examinations scheduled in March, April, and May 1998.

In an April 1999 remand, the Board noted that correspondence 
in the file showed two different addresses for the veteran, 
and directed the RO to verify his address and reschedule 
examinations.  The file reflects unsuccessful efforts by the 
RO to locate him at the Louisiana and Mississippi addresses 
of record.  Eventually, he was located in Florida, and the 
file was sent to the St. Petersburg RO, but he returned to 
Louisiana before examinations could be scheduled there, and 
the file was returned to the New Orleans RO.

In a March 2001 statement, the veteran complained of numbness 
at the back of the head and five or six "migraine" 
headaches per week, each lasting from 11/2 hours to all day.  
However, he also said he had not had any medical treatment.

At June 2001 VA psychological testing and evaluation, the 
veteran reported that he had been married for twelve years 
and had good relationships with his wife, his three children, 
both of his parents, and his three siblings.  His employment 
history was marked by periods of unemployment, but it 
included work in debt collection and construction.  He said 
his physical problems consisted of headache, stiff neck three 
or four times per week, disequilibrium, and chest pain, all 
since service, and numbness of the head during the preceding 
year.  He said his medical care since service included 
medication, hospitalization, surgery, counseling, and 
physical rehabilitation.  (The Board notes, however, that the 
veteran has never reported any postservice health care in 
spite of repeated requests for such information by the RO.  
Indeed, he has denied having had any.)  His psychological 
problems consisted of stress, depression, lack of motivation, 
and earlier, but not current, suicidal and homicidal thought.  
He also expressed feelings of indifference, blandness, 
hopelessness, helplessness, worthlessness, failure, shame, 
frustration, disappointment, panic, bitterness, anger, but, 
occasionally, happiness and friendliness.  He reported no 
mental health care since service except for some marital 
counseling in 1995.

Neurobehavioral examination noted impairment in 
concentration, attention, prose recall, language function, 
constructional praxic skills, and higher-level cognitive 
skills, but mental status was otherwise unremarkable.  On the 
MMPI2, the veteran's responses were so inconsistent as to 
preclude accurate interpretation.  Though the examiner said 
the results of the MCMI2 should be viewed with caution in 
light of the inconsistencies noted on the MMPI2, those 
results suggested a dysthymic disorder superimposed on a 
mixed personality disorder with prominent schizoid and 
dependant features.

The examiner concluded that the veteran might be experiencing 
a mild-to-moderate cognitive disorder and associated clinical 
depression, and noted that inconsistent responses on the 
MMPI2 could be compatible with the concentration and 
attention deficits noted on the neurobehavioral examination.  
The examiner compared this examination with the one he 
conducted in April 1997, and noted that the veteran's claims 
of psychiatric symptomatology were less prominent.  The 
examiner said the clinical interview suggested vague symptoms 
including stress-related headaches that seemed to be prompted 
more by the veteran's concerns about his financial situation 
and his uncertain future than by hydrocephalus.  He said that 
history suggested a neurologic impairment the etiology of 
which was obscure though it did not seem to be due to trauma.  
On Axis I, the impression was a possible mild-to-moderate 
unspecified cognitive disorder, and chronic adjustment 
disorder with depressed mood secondary to medical and 
financial problems.  On Axis II, the impression was 
unspecified personality disorder.  The Global Assessment of 
Functioning score was 65.

At a June 2001 VA neurologic examination, the veteran 
complained of headaches associated with photophobia and 
nausea.  He said the headaches occurred four or five times 
per week, lasted 11/2 hours to all day, and were an 8 on an 
intensity/pain scale of 10.  He also complained of stiff neck 
and, during the preceding year, numbness of the top of the 
head and dizziness.  Cranial nerves II-XII were intact, mass, 
strength and tone of muscles of the extremities were normal, 
sensation was intact throughout, deep tendon reflexes were 1+ 
in the upper extremities and 2+ in the lower, plantar 
response was flexor bilaterally, gait and station were within 
normal limits, and there was no history of incontinence, but 
there was minimal dysmetria bilaterally on heel-to-shin test.  
The diagnosis was headache as a residual of hydrocephalus 
status post placement of a right frontal ventriculoperitoneal 
shunt.

On a November 2001 VA neurologic examination, the veteran 
gave a history of right-sided or vortex headache.  Headaches 
were associated with nausea but not vomiting, were of 1/2 to 12 
hours duration, and were rated 6 to 10 on a 10-point pain 
scale.  He also complained of mild diplopia, pain at the 
surgical site, and stiff neck upon waking.  On examination, 
cranial nerves were intact, there was no nystagmus, and 
fundoscopic examination showed that both discs were normal 
and without papilledema.  Coordination and strength were 
normal in the extremities, and sensation was intact.  The 
examiner noted complaints of chronic headache since the 1989 
surgery, but opined that, in the absence of papilledema, the 
headache could not be attributed to hydrocephalus.

In February 2002, the veteran underwent a VA psychiatric 
examination to assess depression, but he reported anger as 
well.  He said he cut his arm in a suicide attempt a year 
after service and, four months previous, thought of suicide 
but went outdoors, hit his house, and fractured his hand.  
(The Board notes that the veteran has failed to identify 
health care providers who treated such alleged injuries in 
spite of numerous letters from the RO requesting that 
information.)  He said that, since service, he had had mood 
swings, depression, anger, and headaches yet, in four 
different places in the examination report, the examiner 
noted that the veteran denied having had medication or other 
treatment for a psychiatric disorder.  On the other hand, the 
examiner also said the veteran reported six months of 
treatment for depression in 1995.  (The Board suspects that 
this is actually a reference to the 1995 marital counseling 
the veteran previously reported.)  He also reported that he 
sometimes thought people were trying to hurt him, or that he 
thought he heard someone calling his name.  He reported that 
he was withdrawn and just stayed in his house, but he also 
said he worked out at a gym three or four times each week, 
bought the groceries, paid the bills, cleaned the house, 
cooked the meals, and took care of his two-year-old child 
while his wife worked.  Finally, he reported that he lost one 
job because of anger and another because of depression and an 
inability to concentrate.  The diagnoses were explosive 
temper and unspecified depression due to surgery for 
hydrocephalus.

At an April 2002 VA neurologic examination by the examiner 
who conducted the one in June 2001, the veteran complained of 
headache he reported as "migraine."  Headaches were 
associated with nausea, but not vomiting, and photophobia, 
were of 1/2 to 3 hours duration, and were rated 5 on a 10-point 
pain scale.  The neurologic examination was normal including 
the test for dysmetria.  The diagnosis was headache, with 
some component of migraine, and occasional disequilibrium as 
residuals of hydrocephalus status post placement of a right 
frontal ventriculoperitoneal shunt.
In a May 2002 addendum, the examiner said that recent 
computerized tomography showed the shunt in place and a left 
lateral ventricle slightly larger than the right.  The 
examiner said the veteran had headaches, due either to muscle 
tension or as a residual of the 1989 hydrocephalus and 
surgery, with a migraine component, but the migraine 
component was not likely due to the hydrocephalus.

The veteran failed to report for a June 2002 psychiatric 
examination.

Turning now to the applicable law, the Board is not 
concerned, in this case, with service connection, as that has 
already been established; it is the level of disability that 
is of concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Still, each disability must be viewed in relation to its 
history, so examination reports and treatment records dating 
back to the date of the claim are considered.  38 C.F.R. 
§ 4.1.  The history of disability is even more important 
where, as here, the veteran disagrees with the initial 
evaluation assigned upon the grant of service connection.  In 
such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

The veteran has been rated under the provisions of DC 8045 
(brain disease due to trauma).  Trauma is a wound or an 
injury.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1735 (28th ed. 
1994).  Trauma, or injury, to the brain can result from 
intracranial swelling and increased pressure.  Under the 
provisions of DC 8045, if brain trauma is manifested by 
purely neurologic disabilities, such as hemiplegia, seizures, 
facial nerve paralysis, etc., then evaluations are assigned 
pursuant to the diagnostic codes for such neurologic 
disabilities.  However, if brain trauma is manifested by 
purely subjective symptoms, such as headache, dizziness, 
insomnia, etc., then a 10 percent evaluation, and no more, is 
assigned pursuant to DC 9304 (dementia due to head or brain 
trauma).  The 10 percent evaluation for purely subjective 
symptoms cannot be combined with an evaluation for any other 
disability also determined to be due to the brain trauma.  
That is, if another disability is determined to be due to the 
brain trauma, then the evaluation assigned will be the 
greater of the 10 percent provided pursuant to DC 8045 or the 
evaluation warranted by the symptoms of the other disability, 
but not both.  Finally, an evaluation greater than 10 percent 
cannot be assigned pursuant to DC 9304 in the absence of 
evidence of multi-infarct dementia associated with the brain 
trauma.

In this case, there is no evidence of seizures, syncope, loss 
of consciousness, speech impairment, dysphagia, or 
incontinence.  Further, neurologic examinations have 
generally shown the cranial nerves to be intact, motor 
function unimpaired, and sensation intact.  In sum, after VA 
neurologic examinations in March 1990, August 1995, April 
1997, June and November 2001, and April 2002, there is no 
medical evidence that would warrant an evaluation for a 
purely neurologic disorder-with one possible exception 
discussed further below.

A 10 percent evaluation has been assigned, effective December 
2, 1989, the day after the veteran's separation from service, 
for purely subjective symptoms.  See 38 C.F.R. § 3.400(b)(2) 
(effective date will be the day following separation from 
service if the claim is received within one year thereof).  
According to the May 1992 RO decision, the 10 percent 
evaluation was assigned based on purely subjective symptoms 
of headache and occasional diplopia.  Clearly, an evaluation 
greater than 10 percent cannot be assigned, pursuant to DC 
8045, in the absence of medical evidence of multi-infarct 
dementia, or other disabilities, attributable to the 
hydrocephalus or to the corrective surgery.  There is no 
medical evidence of multi-infarct dementia, so it is 
appropriate to examine the record for medical evidence of 
other disabilities attributable to brain trauma that would 
warrant an evaluation greater than 10 percent.

Before delving into the record, it is important to note that 
it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  That responsibility is particularly 
onerous where, as here, medical opinions diverge but, in 
weighing the medical evidence, the Board may accept one 
medical opinion and reject others.  Id.  Still, the Board 
cannot make its own independent medical determination, and it 
must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the Court of Appeals 
for Veterans Claims has provided guidance for weighing 
medical evidence.  The Court has held, for example, that a 
postservice reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  In addition, a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, a medical 
professional is not competent to opine as to matters outside 
the scope of his expertise.  Id. citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Finally, a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.

Turning now to evidence regarding other disabilities, the 
Board notes that his father testified, at the 1993 hearing, 
that the veteran was in need of psychiatric treatment.  
Clearly, he had not had any as of the date of that hearing.  
Accordingly, the January 1995 Board decision remanded the 
case for a VA psychiatric examination, and the veteran was 
afforded one in August 1995.  However, the examiner neither 
ruled out nor diagnosed a psychiatric disorder, so another 
examination was scheduled for March 1996, but the veteran 
failed to report for it.  The case was again remanded in 
December 1996 and major depressive disorder was diagnosed at 
an April 1997 VA psychiatric examination, but it was not 
clearly attributed to brain trauma.  After April 1997 VA 
psychological testing and evaluation, the diagnosis was 
possible cognitive disorder with chronic, unspecified 
adjustment disorder, but these disorders were not clearly 
attributed to brain trauma.  Finally, after June 2001 VA 
psychological testing and evaluation, the diagnosis was 
possible mild-to-moderate cognitive disorder and chronic 
adjustment disorder with depressed mood secondary to medical 
and financial problems, but these disorders were not clearly 
attributed to brain trauma, either.  The veteran failed to 
report for a June 2002 psychiatric examination.

So VA psychiatrists and psychologists had not, until a 
February 2002 VA psychiatric examination, attributed a 
psychiatric disorder to the veteran's inservice hydrocephalus 
and corrective surgery.  However, explosive temper and 
depression due to surgical repair of hydrocephalus was 
diagnosed after the February 2002 examination.  The Board 
must now determine whether an evaluation should be assigned 
for explosive temper and depression.

"Explosive temper" is not a diagnostic entity in either 
38 C.F.R. § 4.130 or in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), upon which 
section 4.130 is based, but DSM-IV does include 
"intermittent explosive disorder" which the VA examiner may 
have meant.  Major depressive disorder is evaluated pursuant 
to DC 9434.  However, the Board is disinclined to assign an 
evaluation for a psychiatric disorder in this case.  First, 
at the February 2002 VA psychiatric examination, the veteran 
told the examiner that he cut his arm in a suicide attempt 
soon after service, a possible manifestation of depression, 
and that he fractured his hand by striking his house in a fit 
of anger, a possible manifestation of intermittent explosive 
disorder.  In addition, at the April 1997 VA psychiatric 
examination, he showed the examiner a scar on his arm and 
another on his abdomen and said they were both residuals of 
self-inflicted knife wounds from a year earlier.  He told the 
same examiner that, three years earlier, he "ran out in 
traffic," a claim the examiner apparently believed, and 
believed the deed to have been a third suicide attempt.  The 
Board, however, is not persuaded that there is sufficient, 
credible evidence that the veteran has a psychiatric 
disorder, much less that he has one attributable to 
hydrocephalus, and the reasons for that are these:  the 
veteran was caught "faking bad" on April 1997 VA 
psychological testing; his responses on June 2001 VA 
psychological testing were inconsistent; the stories he told 
of suicide attempts reflected different dates of the 
"attempts;" it is difficult to believe that he stabbed 
himself on two occasions and fractured his hand on another, 
but did not require medical treatment and, had he required 
such treatment, he surely would have referred the RO to the 
health care providers who attended him in view of the number 
of times such information was solicited; it is also difficult 
to believe that such deeds did not attract the attention of 
friends or family who would surely have seen to it that he 
received psychiatric treatment.  In that regard, the Board 
notes that the veteran has repeatedly denied having had 
psychiatric treatment or taken psychotropic medications, and 
there is no evidence to the contrary so, if an evaluation was 
assigned for a psychiatric disorder, it would be a 
noncompensable one.  See 38 C.F.R. § 4.130 (General Rating 
Formula for Mental Disorders).  In sum, examiners relied on 
history provided by the veteran, and such reliance was 
misplaced.  Miller, LeShore, Black.

As indicated above, one neurologic disorder remains to be 
discussed-migraine.  It is a neurologic disorder, and it is 
evaluated pursuant to DC 8100 on the basis of the frequency 
of characteristically prostrating attacks.  It is fitting 
that an evaluation for migraine be discussed in the context 
of the headaches for which service connection was originally 
granted because evidence of the one has become intertwined 
with evidence of the other.

The Board first notes that, when the veteran was hospitalized 
in service in 1989, an ophthalmologic examination showed 
blurred disc margins.  At a February 1990 VA ophthalmologic 
examination, he gave no history of headache, and papilledema 
was not seen.  It was at the February 1993 Board hearing 
where the veteran first reported postservice headache.  He 
reported headache at August 1995 VA examinations, but 
examiners said it was not typical migraine.  Papilledema was 
not noted at an April 1997 VA ophthalmologic examination.  
Headache, but not migraine, was diagnosed as a residual of 
hydrocephalus or its surgical repair at a June 2001 VA 
neurologic examination.  After a November 2001 VA neurologic 
examination, the examiner said that headache could not be 
attributed to hydrocephalus in the absence of papilledema.  
After an April 2002 VA neurologic examination, the examiner 
said that the veteran had headache, "with some component of 
migraine headache," as a residual of hydrocephalus but, in 
his May 2002 addendum, he said that migraine was not likely 
due to hydrocephalus.  In view of the facts that the veteran 
never mentioned headache for more than three years after 
service, that he has never demonstrated papilledema since 
service, that a VA examiner said that headache was not due to 
hydrocephalus or its surgical repair in the absence of 
papilledema, and that another examiner said that migraine was 
not likely to be due to hydrocephalus, and that the veteran 
has shown a propensity to portray himself as being more sick 
than he is, the Board would not assign an evaluation for 
headache much less for migraine.  Thus, there is no medical 
evidence that the veteran has migraine related to 
hydrocephalus or its surgical repair, and there is medical 
evidence that any headaches he may have are unrelated to it 
as well.  Miller, LeShore, Black, Reonal.

The problem in this case is that diagnoses have had to rely 
heavily on reported symptoms almost to the total exclusion of 
signs.  Where diagnoses are based primarily on history from 
the patient, as opposed to diagnostic tests and clinical 
findings, and the patient has given inconsistent or even 
contradictory histories, or has otherwise demonstrated that 
he is not to be trusted, then the diagnoses are not 
conclusive proof of the patient's condition, and are as 
fragile as the histories upon which they are based.

In sum, there is no evidence in this record, during any 
portion of the appeal period, to warrant assigning an 
evaluation greater than 10 percent for hydrocephalus, status 
post shunt placement, based on subjective symptoms, on the 
basis of a neurological disorder, to include migraine, or any 
other basis.


ORDER

An evaluation greater than 10 percent for any period since 
December 2, 1989, the effective date of service connection 
for hydrocephalus status post placement of a right frontal 
ventriculoperitoneal shunt, is denied.




_____________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
law effective December 27, 2001.  See the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  Meanwhile, please note these important 
corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


